         Case 1:20-cr-00622-PGG Document 26 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -                                          ORDER

FRANCISCO CEREZO,                                            20 Cr. 622 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Francisco Cerezo, previously scheduled for

September 2, 2021, is adjourned to September 8, 2021 at 10:00 a.m. in Courtroom 705 of the

United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 23, 2021
